Citation Nr: 0639858	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-16 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to a service-connected right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability secondary to a service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the issues on appeal were 
addressed in a March 2000 Board decision, they were 
appropriately re-adjudicated by the RO under the provisions 
of the the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.), which, among other 
things, eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (herein after "the Court") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).

By correspondence dated December 6, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
veteran's right knee disability was not incurred as a result 
of an accident caused by his service-connected right shoulder 
disability.

3.  The persuasive evidence of record demonstrates the 
veteran's low back disability was not incurred as a result of 
an accident caused by his service-connected right shoulder 
disability.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred in 
or aggravated by service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (effective before and 
after October 10, 2006).

2.  The veteran's low back disability was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (effective before and after 
October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in April 2001 and May 2002.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that he sustained injuries 
to his right knee and low back in 1988 as a result of his 
service-connected right shoulder disability.  In statements 
and personal hearing testimony provided in support of his 
claims he asserted these injuries were incurred when he fell 
while climbing down from a front-end loader, in essence, 
because his right shoulder locked up preventing him from 
catching himself.

Service medical records show the veteran sustained right 
shoulder dislocations in November 1950 and June 1953.  
Service connection for residuals of a right shoulder injury 
was established in a December 1981 rating decision.  VA 
examination in August 1984 included diagnoses of residuals of 
numerous recurrent subluxations and dislocations of the right 
shoulder with advanced degenerative arthrosis of the shoulder 
joint and early degenerative changes in the right 
acromioclavicular joint.  It was noted the veteran had 
sustained at least 30 partial or complete dislocations, but 
that he had been able to reduce the dislocations himself.  
The examiner stated this was a serious and disabling 
condition that could be hazardous for a person driving a 
truck or working in the construction business on high rise 
buildings.  An increased 30 percent rating for residuals of a 
right shoulder injury was granted in a September 1984 rating 
decision.  

VA medical records dated in June 1985 show the veteran had a 
low grade synovitis of the right knee that was incurred after 
he twisted the leg.  X-ray examination revealed no 
radiographic evidence of a pathologic process.  Records show 
that in February 1988 the veteran was working as a heavy 
equipment operator and that he had complaints referable to 
his right shoulder and knee.  There was no opinion as to 
evidence of any recent trauma.  On June 6, 1988, the veteran 
complained of problems with his neck, right shoulder, and 
right knee.  It was noted the veteran had cut his working 
hours, but that his right shoulder was badly affected by his 
running a front-end loader.  

On July 12, 1988, the veteran complained of a three week 
history of right knee pain.  The examiner noted the veteran 
did not appear to be acutely ill, but that there was some 
possible right knee effusion and tenderness over the medial 
aspect.  No right shoulder or low back symptoms were 
reported.  A July 12, 1988, orthopedic service report noted 
the veteran stated that approximately three weeks earlier he 
injured his right knee while getting out of his bucket loader 
when he stepped inadvertently on something on the ground and 
twisted his leg.  No complaints or statements as to right 
shoulder disability involvement were recorded.  X-rays 
revealed mild degenerative changes with hypertrophic spurring 
of the tibial spines and medial femoral condyle, but no 
evidence of acute trauma-related change or destructive 
finding.  

An October 1994 VA treatment report noted the veteran stated 
he heard a snap in his lower back after pushing heavy objects 
at work.  X-rays revealed degenerative joint disease with 
spur formation and scoliosis to the lumbar spine.

In correspondence dated in July 1997 the veteran stated that 
approximately four or five years earlier he had injured his 
right knee and low back due to his right shoulder locking up 
causing him to fall backwards three or four feet to the 
ground.  

VA treatment records dated in December 1997 show that the 
veteran reported in 1988 he fell off a front-end loader and 
landed on his back after his right shoulder locked up.  It 
was noted he had also injured his right knee as he fell.  The 
diagnoses included suspected degenerative joint disease of 
the right knee and degenerative joint disease of the lumbar 
spine.

In correspondence dated in January 1998 the veteran described 
the accident as occurring when he was unable to catch himself 
because his right shoulder locked.  He stated he had twisted 
his right knee and hurt his lower back.  In statements 
received in June 1998 he asserted his VA treatment records 
showed he had an accident in 1988, but acknowledged that he 
may not have reported how the injuries were incurred.  

At his personal hearing before the Board in December 1999 the 
veteran testified that he sustained back and right knee 
injuries in 1988 when he fell approximately three feet from 
his front-end loader.  He stated he had been unable to grab 
the ladder because of his right shoulder disability to 
prevent his falling.  He asserted, in essence, that he would 
not have fallen if his right shoulder had not been impaired.  
He reported there were no known witnesses to this accident, 
but that he may have reported it to his boss.  He stated he 
had not filed a workman's compensation claim for that injury 
and that he did not seek VA treatment until approximately one 
week later.  

VA treatment records show that X-rays of the lumbar spine in 
December 1999 revealed a stable condition of mild to moderate 
spondylosis since 1994.  X-rays of the right knee revealed 
mild degenerative joint disease.  An April 2000 magnetic 
resonance imaging (MRI) scan revealed a horizontal tear of 
the right medial menisci.  

In statements dated in March and April 2001 the veteran 
reiterated his claim that he had incurred low back and right 
knee disorders as a result of a fall due to his right 
shoulder disability.  In his April 2001 statement he stated 
the Bay Pines VA Medical Center had all the records 
associated with this injury and noted the accident occurred 
in approximately June or July 1988.  

VA treatment records dated February 25, 2002, show the 
veteran reported he injured his back and right knee when he 
fell off a front-end loader in 1988 because he was unable to 
use his right arm and shoulder normally to protect himself.  
It was the opinion of the examiner, Dr. H.P.J., that the 
veteran's right shoulder degenerative arthritis was the 
reason he injured his back and that his present right knee 
and back disorders were significantly exacerbated by the fall 
in 1988 which was due to his inability to protect himself 
from falling.  The examiner stated that "[w]hile the 
degenerative arthritis in the back and right knee is not 
service connected, the exacerbation of the symptoms in both 
areas is directly related to the service[-]connected right 
shoulder problem."  In a February 27, 2002, report 
Dr. A.J.A. stated he agreed that the veteran's back and knee 
injuries in 1988 were related to his service-connected right 
shoulder disability.  

In a June 2002 VA examination report Dr. R.D. noted the 
veteran was not examined, but that a review of the claims 
file showed he "injured his right shoulder as he fell [off] 
a loader in 1988 . . . he also injured his lower back as well 
as the right knee."  Specific reference was made to the 2002 
VA treatment notes of Drs. H.P.J. and A.J.A.  The diagnoses 
included "degenerative joint disease of the right knee 
exacerbated by the fall of 1998."  Dr. R.D. stated it was 
his professional opinion that the veteran's right knee 
disorder was secondary to his service-connected right 
shoulder disability.  The bases for this opinion were that 
clinical records showed "the onset of the right knee pain 
was after he fell and dislocated his shoulder in 1988."  

In an August 2002 VA medical report Dr. M.V.H., in response 
to a request for an opinion from the RO, stated the claims 
file had been reviewed, but that the veteran was not 
examined.  It was the examiner's opinion that there was no 
relationship whatsoever between the veteran's back, lower 
extremity, and shoulder disorders.  It was noted that the 
injury at issue occurred decades after the veteran was 
discharged from service and that decisions had been slightly 
inconsistent as to whether or not the back and leg injuries 
were incurred as a result of the shoulder.  The examiner 
stated his belief that it was extremely unlikely that a 
shoulder disorder would cause a knee or back injury, but the 
examiner was apparently unaware of the veteran's specific 
allegations as to the causal relationship.  

The veteran reiterated his claims in subsequent statements 
and in personal hearing testimony in August 2003.  He 
asserted, in essence, that service connection should be 
granted based upon the favorable VA medical nexus opinions of 
Drs. H.P.J., A.J.A., and R.D.

Based upon the evidence of record, the Board finds the 
veteran's right knee and low back disabilities were not 
incurred as a result of an accident caused by his service-
connected right shoulder disability.  Nor is there any 
evidence his low back or right knee disabilities were 
incurred during active service.  The Board further finds that 
the July 12, 1988, VA treatment records describing a right 
knee injury due to an inadvertent step on something on the 
ground are persuasive and that the VA medical nexus opinions 
of Drs. H.P.J., A.J.A., R.D., and M.V.H. are of no probative 
value.  The Court has held that an opinion by a physician who 
was not an eyewitness to the scene of an accident regarding 
what actions or sequence of events caused an accident was not 
competent and had no probative weight with respect to the 
proximate cause of the accident.  Jones v. West, 12 Vet. App. 
383, 386 (1999).  The Board also notes the provided VA 
opinion reports themselves do not indicate any of the 
examiners had thoroughly reviewed the available record.

While the medical evidence of record clearly shows the 
veteran has had a severe right shoulder disability for many 
years, including at the time of his claimed injuries in 1988, 
there is no documentary evidence of any relationship between 
the right shoulder disability and a 1988 accident prior to 
July 1997.  The veteran's subsequent descriptions of the type 
of injuries sustained and the manner in which those injuries 
were incurred are also inconsistent with the history provided 
in the July 1988 VA treatment records.  The veteran's 
statements as to the circumstances of his 1988 accident many 
years after the fact are considered to be less persuasive 
than the July 1988 VA records because of his pecuniary 
interest in the claims.  The veteran has also testified that 
there were no eyewitnesses to this injury and that he did not 
file a workman's compensation claim which may have more 
thoroughly recorded these events.  Therefore, the Board finds 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.




ORDER

Entitlement to service connection for a right knee disability 
secondary to a service-connected right shoulder disability is 
denied.

2.  Entitlement to service connection for a low back 
disability secondary to a service-connected right shoulder 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


